Citation Nr: 0632314	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for a lumbar spine 
condition.

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1955 through 
October 1957.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board notes that the veteran's claims for the above-
listed issues were previously remanded to the RO via the 
Appeals Management Center (AMC) for further development per a 
Board decision dated March 2006.

The claim of service connection for a left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran has a current lumbar spine condition 
characterized by herniated discs, resulting from an accident 
in which a helicopter rolled over the veteran's left ankle, 
leg, and buttocks, while on active duty.


CONCLUSION OF LAW

A lumbar spine condition was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
service connection is warranted for the veteran's lumbar 
spine condition.  The inadequate notice regarding disability 
rating and effective date to be assigned is not prejudicial, 
as there will be opportunity to provide the veteran with such 
notice prior to assigning the disability rating and effective 
date.

In the instant case, the Board concludes that the RO letter 
sent in September 2003, (prior to the February 2004 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  The 
veteran was also provided with VA examinations of the left 
knee and lumbar spine.  Additionally, the veteran submitted 
lay statements regarding his condition.  The veteran was also 
afforded a hearing before the undersigned veteran's law 
judge.  Finally, in a notice dated July 2006, the veteran 
informed the Board he had no further evidence to submit.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any 
outstanding evidence.  Therefore, the Board is satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA.

The originating agency properly processed the claim after 
providing the required notice and assistance.  Any procedural 
errors in the development and consideration of the claims by 
the originating agency were insignificant and non-prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).


History and Analysis - Lumbar Spine Condition

The veteran contends that his lumbar spine condition is the 
result of an in-service accident in which a helicopter rolled 
over his left ankle, leg and buttock.  

The veteran's service medical records show that the veteran's 
physical examination and report of medical history upon 
enlistment in October 1955, did not note any abnormalities of 
the spine.  The veteran's service records do show that during 
a June 1956 examination, that he complained of back pain 
occurring during the previous two years.  During that 
examination, the examiner noted no abnormalities, but noted 
that the veteran's pain was aggravated by hyperextension.  
The service medical records also show that the veteran was 
injured in an accident, when a helicopter rolled over the 
veteran's left ankle, leg, and buttocks.  Treatment records, 
dated August 1956, reveal that the veteran was treated for a 
broken left ankle, as a result of the accident, and was 
transferred to the US Naval hospital in Yokosuka, Japan.  
Upon the veteran's discharge examination, dated October 1957, 
a normal spine was noted.  Finally, there are no records to 
show that the veteran complained of, or was treated for any 
back pain or injury within one year after discharge from 
service.

The veteran was afforded a VA examination of his lumbar spine 
in April 2006.  The veteran gave a history of being involved 
in a helicopter accident, in which the wheel of the 
helicopter ran over his left ankle, up his leg and buttocks.  
The veteran reported pain in his lower back from the time of 
the accident, onward.  After examining the veteran and 
reviewing the claims file, the examiner diagnosed the veteran 
with severe degenerative changes in the lumbar spine, and 
degenerative scoliosis.  The examiner noted that an MRI 
performed in June 2003 showed a herniated disk on the left 
side at L5-S1 as well as at L2-3, with spinal stenosis from 
L1 to L3 and marked degenerative changes in the lumbar spine.  
Finally, the examiner opined that it was at least as likely 
as not that the veteran's lumbar spine condition is related 
to the veteran's in-service accident.  

In further support of his claim, the veteran submitted 
medical opinions from private physicians.  These opinions 
noted that the veteran currently has significant degenerative 
disc disease, degenerative scoliosis of the lumbar spine, and 
some spinal stenosis.  The private physicians also opined 
that it is highly likely that the veteran's current back 
disability was caused by his 1956 accident.  

Finally the veteran was afforded a hearing in front of the 
undersigned veteran's law judge in September 2005.  During 
the hearing, the veteran reiterated his contentions that his 
back injury was the result of his in-service accident.  

The veteran meets the criteria for 38 C.F.R. § 3.303(a) and 
(b) as his service medical records demonstrate that he was 
injured in an accident while in service on active duty.  The 
record further demonstrates that the veteran has a current 
lumbar spine disability.  A VA examiner opined that it was at 
least as likely as not that the veteran's back disability 
resulted from his in-service accident.  The Board finds that 
the VA examiner, after reviewing the claims file and 
examining the veteran, provided a complete rationale for his 
findings.  Further, there is no other evidence of record to 
suggest that the veteran had any other injuries to his back 
after discharge from service.  Accordingly, the Board will 
apply the benefit of the doubt 


doctrine in finding that the veteran's current back 
disability is related to service.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a lumbar spine condition is granted.


REMAND

In March 2006, the Board remanded the claim of service 
connection for a left knee disability for further 
development.  This development included scheduling the 
veteran for a VA examination, to include an opinion 
concerning the etiology of the veteran's left knee 
disability.  The examiner was asked to address whether the 
veteran's current left knee condition was related to service 
or to his service-connected left ankle disability.  The 
examiner gave an opinion regarding whether the knee condition 
was related to service; however, the examiner did not opine 
as to whether the veteran's service-connected left ankle 
disability caused or aggravated his left knee condition.

The Board notes that its remand also requested that a 
corrective VCAA letter be sent to the veteran.  During the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  The Board observes 
that proper notice was not sent to the veteran.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (the Court).  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing, the claim must be remanded for compliance with the 
March 2006 Board remand.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Refer the claims file to the 
physician who performed the April 2006 VA 
examination.  Ask him to give an opinion 
as to whether it is at least as likely as 
not (50-50 probability) that the 
veteran's left knee disability was caused 
by or aggravated by his service-connected 
left ankle disability.  The physician 
should give a complete rationale for all 
opinions given.  If the physician who 
conducted the April 2006 examination is 
unavailable, schedule the veteran for 
another examination for the purpose of 
addressing this question.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


